Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Execution, § 122*—trial of right of property as precluding equitable relief. The proceeding in the County Court for the trial of the right of property is a purely statutory proceeding, and does not, in any event, oust a court of equity of jurisdiction. 3. Fraudulent conveyances, § 15*—validity of sales made in violation of Bulk Sales Act. Sales made in violation of the Bulk Sales Act of 1913 are not void, but only voidable as to creditors.